— Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 15, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits effective January 27, 1975 because she was not available for employment. The board has found that claimant’s job efforts were meager in nature. There is substantial evidence to support this determination which is a question of fact in the sole province of the board (Matter of Bennett [Catherwood] 33 AD2d 946). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.